19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 1 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 2 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 3 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 4 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 5 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 6 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 7 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 8 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 9 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 10 of 42
19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                        Pg 11 of 42
  19-13196-scc   Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                           Pg 12 of 42


19-

123 BACKFLOW TESTING
30-10 35TH STREET - 2ND FLOOR
ASTORIA, NY 11103


A. ESTEBAN & COMPANY
132 WEST 36TH STREET - 10TH FLOOR
NEW YORK, NY 10018


ABC IMAGING
8474 TYCO ROAD - UNITS C,D, & E
VIENNA, VA 22182


ADAM M. HURWITZ, ESQ.
THE PERECMAN FIRM, P.L.L.C.
250 WEST 57TH STREET - SUITE 401
NEW YORK, NY 10107


AEROTEK ENVIRONMENTAL
PO BOX 198531
ATLANTA, GA 30384-8531


AFI GLASS & ARCHITECTURAL METAL, INC.
161 SMITH STREET
POUGHKEEPSIE, NY 12601


AGD IN NJ LLC
PO BOX 755
LITTLE FALLS, NJ 07424


AKERMAN LLP
666 FIFTH AVENUE - 20TH FL
NEW YORK, NY 10103


ALAIN PEREZ
22 HARTWELL STREET
NEW BRUNSWICK, NJ 08901


ALKHATIB CONSTRUCTION COMPANY
75 STRATTON STREET
  19-13196-scc   Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                           Pg 13 of 42


YONKERS, NY 10701


ALLIED PRINTING & GRAPHICS
4 MADISON ROAD
FAIRFIELD, NJ 07004


AMERICAN ARBITRATION ASSOCIATION
1301 ATWOOD AVENUE - SUITE 211N
JOHNSTON, RI 02919


AMR ELECTRICAL CONTRACTING CORP.
875 EAST 145TH STREET
BRONX, NY 10455


ANGEL CARDENAS
236 FULTON AVENUE – SUITE 214
HEMPSTEAD, NY 11550


ANNIE RODRIQUEZ
94 WEST PROSPECT STREET
NANUET, NY 10954


ANTHONY DEROGATIS
325 HORNIDGE ROAD
MAMARONECK, NY 10543


ANTHONY RIGOS
140 OLD COUNTRY ROAD, APT 430
MINEOLA, NY 11501


ARCHITECTURAL ENTRANCE SYSTEMS, INC.
145 HOOK CREEK BLVD - BLDG C2
VALLEY STREAM, NY 11581


ARENT FOX LLP
1717 K STREET, NW
WASHINGTON, DC 20006


ARTHUR J. GALLAGHER RISK MANAGEMENT
SERVICES
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 14 of 42


PO BOX 419755
BOSTON, MA 02241-9755


ASSURED ENVIRONMENTS
45 BROADWAY - 10TH FLOOR
NEW YORK, NY 10006


ATLANTIC ENGINEERING
21 RANDOLPH AVENUE
AVENEL, NJ 07001


ATLANTIC TOMORROWS OFFICE
PO BOX 5149
WHITE PLAINS, NY 10602-5149


B & A PLUMBING AND HEATING CORP.
4452 PARK AVENUE
BRONX, NY 10457


BAKER TILLY VIRCHOW KRAUSE, LLP
6219 LEESBURG PIKE - SUITE 800
VIENNA, VA 22182


BANCO BILBAO VIZCAYA ARGENTARIA S.A.
D/B/A BBVA
1345 AVENUE OF THE AMERICAS - 45TH FL
NEW YORK, NY 10105
ATTN: RAÚL SANTORO DE MATTOS ALMEIDA


BANK DIRECT CAPITAL FINANCE, A DIVISION
OF TEXAS CAPITAL BANK, N.A.
150 NORTH FIELD DRIVE - SUITE 190
LAKE FOREST, IL 60045


BANK HAPOALIM
1177 AVENUE OF THE AMERICAS
NEW YORK, NY 10036


BANK UNITED NA
445 BROADHOLLOW ROAD
MELVILLE, NY 11747
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 15 of 42




BEL PALAZZO/LIBERTY
ANTHONY DEROGATIS
146 PARK AVENUE
HARRISON, NY 10528


BLINK BROADWAY MARKETPLACE, INC. D/B/A
BLINK FITNESS
C/O EQUINOX HOLDINGS, INC.
895 BROADWAY - 3RD FL
NEW YORK, NY 10003


BLINK HOLDINGS, INC.
386 PARK AVENUE SOUTH - 11TH FLOOR
NEW YORK, NY 10016


BOTSARIS MORRIS REALTY GROUP
358 FIFTH AVENUE - SUITE 902
NEW YORK, NY 10001


BWD GROUP LLC
PO BOX 9101
PLAINVIEW, NY 11803-1737


C.A.R.E. ENTERPRISES INC.
PO BOX 725
BAYPORT, NY 11705


C2G INTERNATIONAL, LLC
27412 ALISO CREEK ROAD
ALISO VIEJO, CA 92656


CAFE BUUNNI, GWB INC.
213 PINEHURST AVENUE
NEW YORK, NY 10033


CAPALINO & COMPANY
233 BROADWAY - SUITE 710
NEW YORK, NY 10279
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 16 of 42


CARDNO ATC
DEPT. 3263 - PO BOX 123263
DALLAS, TX 75312-3263


CBRE
PO BOX 848844
LOS ANGELES, CA 90084-8844


CHAMBER OF COMMERCE OF WASHINGTON HEIGHT
PO BOX 392 AUDUBON STATION
NEW YORK, NY 10032


CHRISTOPHER G. SPINOSO, CPA, PLLC
47 POST AVENUE
WESTBURY, NY 11590


CHRISTOPHER MAHONEY
C/O JAMES E. BAKER, ESQ.
600 OLD COUNTRY ROAD - SUITE 505
GARDEN CITY, NY 11530


CITIBANK, N.A.
4201 BROADWAY - SPACE #E 1.4
NEW YORK, NY 10033


CITY CLERK
141 WORTH STREET
NEW YORK, NY 10013


COBBLER & SHINE 4211 GWB, LLC
PO BOX 671089
FLUSHING, NY 11367


COLBY ATTORNEYS SERVICE CO., INC.
PO BOX 737
ALBANY, NY 12201-0737


COLONY INSURANCE COMPANY
PO BOX 469012
SAN ANTONIO, TX 78246
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 17 of 42



COMMISSIONER OF LABOR
BUILDING 12 - ROOM 159
STATE OFFICE BUILDING
ALBANY, NY 12240


COMPUTERIZED STRUCTURAL DESIGN S.C.
8989 N. PORT WASHINGTON RD.
MILWAUKEE, WI 53217


CON EDISON
JAF STATION PO BOX 1702
NEW YORK, NY 10116-1702


CONSTRUCTION CLAIMS GROUP
240 CEDAR KNOLLS ROAD - SUITE 106
CEDAR KNOLLS, NJ 07927


CONSTRUCTION RISK SOLUTIONS LLC
PO BOX 37776
BALTIMORE, MD 21297-3776


CONTROL POINT ASSOCIATES, INC.
35 TECHNOLOGY DR STE 3
WARREN, NJ 07059


CORCON
839 STEWART AVENUE
GARDEN CITY, NY 11530


CORPORATION SERVICE COMPANY
PO BOX 13397
PHILADELPHIA, PA 19101-3397


COUNSEL PRESS INC.
PO BOX 65019
BALTIMORE, MD 21264-5019


D'AGOSTINO LEVINE LANDESMAN
& LEDERMAN, LLP
345 SEVENTH AVENUE - 23RD FLOOR
  19-13196-scc    Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 18 of 42


NEW YORK, NY 10001


DANIEL B. KATZ & ASSOCIATES, CORP.
920 SYLVAN AVENUE - SUITE 220
ENGLEWOOD CLIFFS, NJ 07632


DAVED FIRE SYSTEMS, INC.
307 WEST PLEASANT VIEW AVENUE
HACKENSACK, NJ 07601


DAVID L. FELD, ESQ.
THE FELD LAW FIRM P.C.
600 MAMARONECK AVENUE - SUITE 400
HARRISON, NY 10528


DELAWARE SECRETARY OF STATE
401 FEDERAL ST. #4
DOVER, DE 19901


DELUXE CORPORATION
PO BOX 64468
SAINT PAUL, MN 55164


DENTONS US LLP
DEPT. 3078
CAROL STREAM, IL 60132-3078


DEREK WORTHAM
5480 BROADWAY
BRONX, NY 10463


DOCUTREND INC.
575 8TH AVENUE, FLOOR 10
NEW YORK, NY 10018


DOUGLAS SLAYTON
311 MILL HILL RD
MILL NECK, NY 11765


DRAIN KLEEN
  19-13196-scc    Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 19 of 42


1021 E GUN ROAD
BRONX, NY 10469


DTI
DEPT 0250 - PO BOX 120250
DALLAS, TX 75312-0250


DUDLEY VENTURES, LLC
ATTN: JACOB LEWIS
22 E. JACKSON STREET
PHOENIX, AZ 85004


DVCI CDE X111
22 EAST JACKSON STREET
PHOENIX, AZ 85004


DWORKIN CONSTRUCTION CORP.
155 EAST 55TH STREET - SUITE 304
NEW YORK, NY 10022


EDIFICE REAL ESTATE PARTNERS
545 EIGHTH AVE. - 24TH FLOOR
NEW YORK, NY 10018


EDITH ACEVEDO
1565 TOWNSEND AVENUE - APT 2E
BRONX, NY 10452


ELIAS GURMU
213 PINEHURST AVENUE
NEW YORK, NY 10033


ELITE FACILITIES CONSULTING LLC
9 NORTH FERRIS STREET
IRVINGTON, NY 10533


ENVIROCON FINANCIAL INC.
104 BRATTLE CIRCLE
MELVILLE, NY 11747
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 20 of 42


ESRM COMMUNICATIONS, LLC
PO BOX 1719
POMPANO BEACH, FL 33061-1719


EUGENE ORLOFF
C/O VISTA EYECARE, PLLC
817-819 WEST 181ST STREET
NEW YORK, NY 10033


FACILITY VALUE INC.
5030 BROADWAY - SUITE 633
NEW YORK, NY 10034


FFC ACCOUNTING, INC.
5030 BROADWAY - SUITE 711
NEW YORK, NY 10034


FIRE FOE CORP.
36-23 REVIEW AVENUE
LONG ISLAND CITY, NY 11101


FIREMAN'S FUND INSURANCE COMPANY
AMWINS BROKERAGE OF NEW JERSEY
RARITAN PLAZA
110 FIELDCREST AVENUE
EDISON, NJ 08837


FIRST CORPORATE SOLUTIONS
914 S. STREET
SACRAMENTO, CA 95811


FIRST FINANCIAL CONSULTING GROUP
5030 BROADWAY - SUITE 711
NEW YORK, NY 10034


FJ CLARK ASSOCIATES LLC
4441 COUNTRY VIEW DRIVE
DOYLESTOWN, PA 18902


FLORENCE WACK - WELCH
21 CLEVELAND PLACE - #2A
  19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                          Pg 21 of 42


NEW YORK, NY 10012


FLOWER SHOP (THE)
107 ELDRIDGE STREET
NEW YORK, NY 10002


FMFS OF GWB, LLC D/B/A BUFFALO WILD WINGS
7 RENAISSANCE SQUARE – 5TH FLOOR
WHITE PLAINS, NY 10601


FOLEY & LARDNER LLP
PO BOX 1497
MADISON, WI 53701-1497


FOUR M CAPITAL, LLC
7 RENAISSANCE SQUARE – 5TH FLOOR
WHITE PLAINS, NY 10601


FOUR M FRANCHISING, LLC
DENNIS MEHIEL, MANAGER
7 RENAISSANCE SQUARE – 5TH FLOOR
WHITE PLAINS, NY 10601


FOUR ONE EQUITIES LLC
33 FLYING POINT ROAD - SUITE 124
SOUTHAMPTON, NY 11968


FRANK CLARK
348 WEST 57TH STREET - SUITE 262
NEW YORK, NY 10019


FTI CONSULTING, INC.
PO BOX 418005
BOSTON, MA 02241-8005


FURGANG & ADWAR, LLP
515 MADISON AVENUE - SUITE 6W
NEW YORK, NY 10021


GATEWAY NEWSTANDS
  19-13196-scc   Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                           Pg 22 of 42


C/O TOBMAR INTERNATIONAL, INC.
240 CHRISLEA ROAD, WOODBRIDGE
ONTARIO, CANADA L4L 8V1


GLOBAL EQUIPMENT COMPANY
11 HARBOR PARK DRIVE
PORT WASHINGTON, NY 11050


GLOBE FENCE & RAILINGS INC.
121 SURREY DRIVE
NEW ROCHELLE, NY 10804


GOLDBERG & BANKS, PC
1829 REISTERSTOWN ROAD - SUITE 120
PIKESVILLE, MD 21208


GOLDFARB & FLEECE LLP
345 PARK AVENUE - 33 FL
NEW YORK, NY 10154


GRANGER CONTRACTING COMPANY INC.
600 TRADE CENTER BOULEVARD
CHESTERFIELD, MO 63005


GREAT AMERICAN FINANCIAL SERVICES
PO BOX 660831
TX 75256-0831


GREG THE ICONIC LOOK, LLC
C/O MILDRED ORTEGA
306 GREENVIEW DRIVE
LANCASTER, PA 17601


GSI SYSTEMS, INC.
250 WEST 26TH STREET
NEW YORK, NY 10001


GSNMF SUB-CDE 12 LLC
C/O GOLDMAN SACHS BANK USA
200 WEST STREET
NEW YORK, NY 10282-2198
  19-13196-scc   Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                           Pg 23 of 42




GUILLERMO REYES
47 VAN BUREN AVENUE
TEANECK, NJ 07666


GW&L FOOD CORP.
4211 BROADWAY
NEW YORK, NY 10033


GW&L FOOD CORP.
C/O FINE FARE SUPERMARKET
3680 EAST TREMONT AVENUE
BRONX, NY 10465


GWB 4971 D/B/A VS BERRY
730 EAST 165TH STREET
BRONX, NY 10456


GWB BUS STATION & INFRASTRUCTURE
DEVELOPMENT FUND, LLC
ATTN: GEORGE L. OLSEN, ESQ.
299 BROADWAY - SUITE 1220
NEW YORK, NY 10007


GWB BUS STATION & INFRASTRUCTURE
DEVELOPMENT FUND, PHASE II, LLC
ATTN: GEORGE L. OLSEN, ESQ.
299 BROADWAY - SUITE 1220
NEW YORK, NY 10007


GWB DEVELOPMENT PARTNERS LLC
C/O SJM PARTNERS, INC.
11890 SUNRISE VALLEY DRIVE - SUITE 554
RESTON, VA 20191


GWB JUICE BAR LLC
374 WADSWORTH AVENUE - APT. 4F
NEW YORK, NY 10040


GWB LEVERAGE LENDER, LLC
1930 ISSAC NEWTON SQUARE WEST
  19-13196-scc     Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 24 of 42


SUITE 207
RESTON, VA 20190


GWB MARKET PLACE MERCADO
4211 BROADWAY - SUITE 211
NEW YORK, NY 10033-3747


GWB MARKETPLACE MANAGEMENT LLC
33 FLYING POINT RD. - SUITE 124
SOUTHAMPTON, NY 11968


GWB NINETY-NINE, LLC
1 SHORE AVENUE - UNIT 359
OYSTER BAY, NY 11771


HAWKINS WEBB LLC
1550 DEER PARK AVENUE - SUITE 3C
DEER PARK, NY 11729


HEIGHTS 660 LLC
PO BOX 371
EMERSON, NJ 07630


HILL INTERNATIONAL CONSULTING INC.
ONE COMMERCE SQUARE
2005 MARKET STREET - 17TH FLOOR
PHILADELPHIA, PA 19103


HISCOX INSURANCE COMPANY INC.
104 SOUTH MICHIGAN AVENUE - SUITE 600
CHICAGO, IL 60603


HLP ASSOCIATES, INC.
1200 G ST., NW, SUITE 800
WASHINGTON, DC 20005


HOMELAND INSURANCE COMPANY OF DELAWARE
CRC SWETT
1 FINANCIAL SQ - SUITE 401
NEW YORK, NY 10005
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 25 of 42



HORIZON ENGINEERING ASSOCIATES
800 VETERANS MEMORIAL HIGHWAY
SUITE 301
HAUPPAUGE, NY 11788


HORSEPOWER ELECTRIC
4101 1ST AVENUE
BROOKLYN, NY 11232


HUGO MEIJON MOREDA NETO
917 CLINTON STREET - UNIT 2E
HOBOKEN, NJ 07030


IN BEAUTY SUPPLY
C/O INHO BEAUTY INC.
1429 ST. NICHOLAS AVENUE
NEW YORK, NY 10033


INGRID AMPARO
374 WADSWORTH - APT. 4F
NEW YORK, NY 10040


INHO SHIN
30 JEFFREY LANE
GREAT NECK, NY 11020


INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
P.O. BOX 7346
PHILADELPHIA, PA 19101-7346


ISAAC A. GINDI
1865 EAST 8TH STREET
BROOKLYN, NY 11223


J & L PEST CONTROL
174 CHERRY LANE
MEDFORD, NY 11763


JAMAL GREEN
  19-13196-scc     Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 26 of 42


22 CORRAL DRIVE
AMITYVILLE, NY 11701


JAMES HYLAND
A/K/A JIM HYLAND
65 WOODLAWN ROAD
SPARTA, NJ 07871


JORGE ALEX PERALTA
15 CEELY CT
ALLENDALE, NJ 07401


JOVAL PAINT CORP.
88 TOLEDO STREET
FARMINGDALE, NY 11735


JENSON HUGHES, INC.
PO BOX 62680
BALTIMORE, MD 21264-2680


JEROME HAIMS REALTY, INC.
461 PARK AVENUE SOUTH
NEW YORK, NY 10016


JOSE A. GALEAS
686 BRONX RIVER ROAD, #5G
YONKERS, NY 10704


JOSE JACOBO
4162 BROADWAY
NEW YORK, NY 10033


JOSEPH E. GORCZYCA, ESQ.
LAW OFFICES OF MICHAEL S. LAMONSOFF PLLC
FINANCIAL SQUARE - 32 OLD SLIP, 8TH FL
NEW YORK, NY 10005


JOYERIA PEPE
C/O JONATHAN & PEPE JEWELRY CORP.
4162 BROADWAY
NEW YORK, NY 10033
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 27 of 42




JPMORGAN CHASE BANK, N.A.
205 ROYAL PALM WAY, FLOOR 02
PALM BEACH, FL 33480
ATTN: DANI COMART


JUAN PABLO DUARTE FOUNDATION
4211 BROADWAY - SUITE 23A
ATTN: LAURA ACOSTA
NEW YORK, NY 10033


KAOS DESIGN CO. INC.
62 HILLTOP AVENUE
STAMFORD, CT 06907


KONE INC.
PO BOX 7247
PHILADELPHIA, PA 19170-6082


KONE INC.
METRO NEW YORK
1384 BROADWAY, 21ST FLOOR
NEW YORK, NY 10018


KREISBERG & MAITLAND LLP
75 MAIDEN LANE
NEW YORK, NY 10038


KS ENGINEERS, P.C.
494 BROAD STREET - 4TH FLOOR
NEWARK, NJ 07102


LAKERAM SEENARINE
129-01 107TH AVENUE
SOUTH RICHMOND HILL, NY 11419


LANGAN ENGINEERING
360 WEST 31ST STREET
NEW YORK, NY 10001
  19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                          Pg 28 of 42


LAW OFFICES OF CHARLES A. SINGER
11 MIDDLE NECK ROAD - SUITE 310
GREAT NECK, NY 11021


LEE WILLIAMS
C/O LAW OFFICES OF MICHAEL S. LAMONSOFF,
PLLC
FINANCIAL SQUARE - 32 OLD SLIP, 8TH FL
NEW YORK, NY 10005


LEGAL IMAGES OF BALTIMORE, LLC
ONE NORTH CHARLES STREET - SUITE 301
BALTIMORE, MD 21201


LERNER NEW YORK, INC. D/B/A NEW YORK
& COMPANY
330 WEST 34TH STREET - 6TH FL
NEW YORK, NY 10001


LIIF SUB-CDE XXVI LLC
100 PINE STREET - SUITE 1800
SAN FRANCISCO, CA 94111


LOCKE LORD LLP
24259 NETWORK PLACE
CHICAGO, IL 60673-1242


LONG ISLAND CONCRETE INC.
215-10 HEMPSTEAD AVENUE
QUEENS VILLAGE, NY 11429


LUIZ PEREZ
275 WEST 238TH STREET – 5K
BRONX, NY 10463


LULU'S AND ANGIE'S PASTRIES, LLC
275 WEST 238TH STREET
BRONX, NY 10463


LYLE CHARLES CONSULTING, INC.
107 NORTH ROBERTA AVENUE
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 29 of 42


DOTHAN, AL 36303-3804


MANATT LLP
11355 WEST OLYMPIC BLVD.
LOS ANGELES, CA 90064


MANATT PHELPS & PHILLIPS, LLP
7 TIMES SQUARE
NEW YORK, NY 10036


MARIO AYARS
409 SOUTH QUEEN STREET
LANCASTER, PA 17603


MARKETPLACE GWB LLC
11890 SUNRISE VALLEY DRIVE - SUITE 554
RESTON, VA 20191


MARSHALLS OF MA, INC.
770 COCHITUATE ROAD
FRAMINGHAM, MA 01701


MATRIX NEW WORLD ENGINEERING, INC.
26 COLUMBIA TURNPIKE
FLORHAM PARK, NJ 07932


MERIDIAN KIOSKS
312 S. PINE STREET
ABERDEEN, NC 28315


METROPOLITAN CONSTRUCTION GROUP
31 WEST 34TH STREET - SUITE 8083
NEW YORK, NY 10001


MICHAEL GARCHIK
2412 NORTH ARDMORE AVENUE
MANHATTAN BEACH, CA 90266


MICHAEL ORLOFF
C/O VISTA EYECARE, PLLC
  19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                          Pg 30 of 42


817-819 WEST 181ST STREET
NEW YORK, NY 10033


MIGUEL A. REY
12 GREYSTONE TERRACE
YONKERS, NY 10701


MIGUEL LUNA
9 PELICAN COURT
PARAMUS, NJ 07652


MILLER INSURANCE SERVICES LLP
70 MARK LANE
LONDON EC3R 7NQ
UNITED KINGDOM


MILROSE CONSULTANTS INC.
498 SEVENTH AVENUE - 17TH FLOOR
NEW YORK, NY 10018


MINUTEMAN PRESS
319 SUNSET PARK DR.
HERNDON, VA 20170


MIRANDA INTERNATIONAL INC.
509 MADISON AVENUE, LOWER LEVEL
NEW YORK, NY 10022


MITCHELL RISHTY
7803 ORCHARD GATE CT.
BETHESDA, MD 20817


MNG 178TH, LLC
3815 ORLOFF AVENUE
BRONX, NY 10463


MOFFITT INTERNATIONAL INC.
3182 SWEETEN CREEK ROAD
ASHEVILLE, NC 28803
  19-13196-scc   Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                           Pg 31 of 42


NAIL LOUNGE GWB LLC
4752 BROADWAY
NEW YORK, NY 10040


NATALIA BARTMANN
460 NE 28TH STREET - APT 3407
MIAMI, FL 33137


NAUTILUS CONSULTING, LLC
6800 JERICHO TURNPIKE - SUITE 216E
SYOSSET, NY 11791


NAVIGATORS INSURANCE COMPANY
AMWINS BROKERAGE OF NEW JERSEY
RARITAN PLAZA
110 FIELDCREST AVENUE
EDISON, NJ 08837


NAYLA MEJIA
3363 SEDGWICK AVENUE – UNIT 2F
BRONX, NY 10463


NEW MIRIM CONSTRUCTION
16 NOTUS AVENUE
STATEN ISLAND, NY 10312


NEW YORK CITY REGIONAL CENTER
299 BROADWAY - SUITE 1220
NEW YORK, NY 10007


NEW YORK WASTE SOLUTION, INC.
PO BOX 290 - AUDUBON STATION
NEW YORK, NY 10032


NFP PROPERTY & CASUALTY SERVICES, INC.
PO BOX 9101
PLAINVIEW, NY 11803


NIDA & ROMYN, P.C.
1900 AVENUE OF THE STARS - SUITE 650
LOS ANGELES, CA 90067
  19-13196-scc    Doc 1    Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 32 of 42


ATTN: ROBERT NIDA, ESQ.


NORTH RIVER INSURANCE COMPANY
AMWINS BROKERAGE OF NEW JERSEY
RARITAN PLAZA
110 FIELDCREST AVE
EDISON, NJ 08837


NRAI, INC.
PO BOX 4349
CAROL STREAM, IL 60197-4349


NYC   DEP
C/O   NYC LAW DEPARTMENT
100   CHURCH STREET
NEW   YORK, NY 10007


NYC DEPT. OF FINANCE
345 ADAMS STREET, 3RD FL.
ATTN: LEGAL AFFAIRS
BROOKLYN, NY 11201


NYC WATER BOARD/NYC DEP
PO BOX 11863
NEWARK, NJ 07101-8163


NYS DEPARTMENT OF TAXATION & FINANCE
BANKRUPTCY/SPECIAL PROCEDURES SECTION
P.O. BOX 5300
ALBANY, NY 12205-0300


NYS FILING FEE
PO BOX 4148
BINGHAMTON, NY 13902-4148


NYS INSURANCE FUND
PO BOX 5238
NEW YORK, NY 10008-5238


NYS JOINT COMMISSION ON PUBLIC ETHICS
540 BROADWAY
  19-13196-scc     Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 33 of 42


ALBANY, NY 12207


NYSERDA
17 COLUMBIA CIRCLE
ALBANY, NY 12203-6399


OESTREICHER CONSTRUCTION CORPORATION
430 PARK AVENUE
NEW YORK, NY 10022


PAL ENVIRONMENTAL SERVICES
1002 QUEENS PLAZA SOUTH
LONG ISLAND CITY, NY 11101


PARADOCS MOTION SUPPORT INC.
300 COOKMAN AVENUE - UNIT 203
ASBURY PARK, NJ 07712


PAUL SLAYTON
1 SHORE AVENUE - UNIT 359
OYSTER BAY, NY 11771


PECKAR & ABRAMSON, P.C.
70 GRAND AVENUE
RIVER EDGE, NJ 07661


PEPPER HAMILTON LLP
3000 TWO LOGAN SQUARE
PHILADELPHIA, PA 19103-2799


PLANGRID, INC.
DEPT LA 24390
PASADENA, CA 91185-4390


PNC BANK, NATIONAL ASSOCIATION
C/O PNC REALTY SERVICE
TWO PNC PLAZA
620 LIBERTY AVENUE - 19TH FL
PITTSBURGH, PA 15222-2401
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 34 of 42


PORT AUTHORITY OF NY & NJ
PO BOX 95000
PHILADELPHIA, PA 19195-1517


PORT AUTHORITY OF NY & NJ
225 PARK AVENUE SOUTH - 15 FLOOR
NEW YORK, NY 10003


PORT AUTHORITY OF NY & NJ
225 PARK AVENUE SOUTH - 15 FLOOR
ATTN: AMY FISHER, ESQ.
NEW YORK, NY 10003


PRECISION ROOFING
PO BOX 123
SOUTHFIELDS, NY 10975


QIANA AVILES
4752 BROADWAY
NEW YORK, NY 10040


R & L SYSTEMS, INC.
37-20 56TH STREET
WOODSIDE, NY 11377


RAUL GIL
475 NORTH AVENUE
FORT LEE, NJ 07024


RCBS MEDIA GROUP, LLC
236 FULTON AVENUE - SUITE 214
HEMPSTEAD, NY 11550


REBCOR CONSTRUCTION
900 HERITAGE DRIVE - SUITE 925
POTTSTOWN, PA 19464


REYES OPTICA, INC.
1571 ST. NICHOLAS AVENUE
NEW YORK, NY 10040
  19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                          Pg 35 of 42



RIMKUS NEW YORK, PLLC
ROCKWOOD FOUR OFFICE CTR
25 ROCKWOOD PLACE - STE 200
ENGLEWOOD, NJ 07631


RIPCO REAL ESTATE
100 JERICHO QUADRANGLE - SUITE 120
JERICHO, NY 11753


ROBERT K. FUTTERMAN & ASSOCIATES LLC
PO BOX 62900
BALTIMORE, MD 21264-2900


ROBERT W. DONAHUE
22 OLYMPUS DRIVE
MAHOPAC, NY 10541


ROYAL ABSTRACT OF NEW YORK LLC
125 PARK AVENUE
NEW YORK, NY 10017


RUBINO & COMPANY
6903 ROCKLEDGE DRIVE - SUITE 1200
BETHESDA, MD 20817-1818


SARINA PRABASI
213 PINEHURST AVENUE
NEW YORK, NY 10033


SBLM ARCHITECTS, PC
545 WEST 45TH STREET, 4TH FLOOR
NEW YORK, NY 10036


SECURITY USA, INC.
336 WEST 37TH STREET - SUITE 450
NEW YORK, NY 10018


SETH KAPLAN
3815 ORLOFF AVENUE
BRONX, NY 10463
  19-13196-scc     Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 36 of 42




SHOW & TELL PRODUCTIONS INC.
307 SEVENTH AVENUE - SUITE 401
NEW YORK, NY 10001


SIGNS & DECAL CORP.
410 MORGAN AVE
BROOKLYN, NY 11211


SIGNS & SAFETY DEVICES, LLC
223 EAST MAIN STREET
BOUND BROOK, NJ 08805


SILLS CUMMIS & GROSS P.C.
ONE RIVERFRONT PLAZA
NEWARK, NJ 07102


SIMPSON GUMPERTZ & HEGER INC.
PO BOX 843476
BOSTON, MA 02284-3476


SIRINA FIRE PROTECTION CORP.
151 HERRICKS ROAD
NEW HYDE PARK, NY 11040


SITELOGISTIX
2 TOWER PLACE
ALBANY, NY 12203


SJM PARTNERS, INC.
11890 SUNRISE VALLEY DRIVE - SUITE 554
RESTON, VA 20191


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
4 TIMES SQUARE
ATTN: JAY M. GOFFMAN, ESQ. AND CHRISTINE OKIKE, ESQ.
NEW YORK, NY 10036


SPECTRUM BUSINESS
PO BOX 11820
  19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                          Pg 37 of 42


NEWARK, NJ 07101-8120


SRS REAL ESTATE PARTNERS-NORTHEAST, LLC
366 MADISON AVENUE - 5TH FLOOR
NEW YORK, NY 10017


STARR SURPLUS LINES INSURANCE COMPANY
399 PARK AVENUE - 8TH FL
NEW YORK, NY 10022


STEFANO A. FILIPPAZZO, ESQ.
STEFANO A. FILIPPAZZO, P.C.
16 COURT STREET - 28TH FL.
BROOKLYN, NY 11241


STEMPEL BENNETT CLAMAN & HOCHBERG, P.C.
675 THIRD AVENUE - 31ST FL
NEW YORK, NY 10017


STEPHEN J. GARCHIK
C/O SJM PARTNERS, INC.
11890 SUNRISE VALLEY DRIVE - SUITE 554
RESTON, VA 20191


STEPHEN J. GARCHIK
C/O SJM PARTNERS, INC.
101 SE 4TH AVENUE
DELRAY BEACH, FL 33483


STEPHEN MCBRIDE
7305 CHURCHILL ROAD
MC LEAN, VA 22101


STEPHEN WINIARSKI
104 BRATTLE CIRCLE
MELVILLE, NY 11747


STITES & HARBISON PLLC
400 WEST MARKET STREET
LOUISVILLE, KY 40202-3352
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 38 of 42



STV INCORPORATED
205 WEST WALSH DRIVE
DOUGLASSVILLE, PA 19518


STV INCORPORATED
225 PARK AVENUE SOUTH - 5TH FLOOR
ATTN: THOMAS ANDERSON, SENIOR VP
NEW YORK, NY 10003


TECHCLEAN INDUSTRIES LTD
145 COMAC STREET
RONKONKOMA, NY 11779


THE CAFE AT 178TH LLC
686 BRONX RIVER ROAD - NO. 5G
YONKERS, NY 10704


THE GAP, INC.
2 FOLSOM STREET
SAN FRANCISCO, CA 94105


THE METRO GROUP INC.
50-23 23RD STREET
LONG ISLAND CITY, NY 11101


THE METRO GROUP, INC.
50-23 TWENTY-THIRD STREET
LONG ISLAND CITY, NY 11101


THE MIRRAM GROUP, LLC
5030 BROADWAY - SUITE 807
NEW YORK, NY 10034


THE PERECMAN FIRM, PLLC
250 WEST 57TH STREET - SUITE 401
NEW YORK, NY 10107


TICKETRO, LLC
5030 BROADWAY - SUITE 675
NEW YORK, NY 10034
  19-13196-scc   Doc 1     Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                            Pg 39 of 42




TIME WARNER CABLE
PO BOX 11820
NEWARK, NJ 07101-8120


TIME WARNER CABLE NEW YORK CITY LLC
120 EAST 23RD STREET
NEW YORK, NY 10010


TIME WARNER CABLE NEW YORK CITY LLC
7820 CRESCENT EXECUTIVE DRIVE
CHARLOTTE, NC 28217


TIME WARNER CABLE NEW YORK CITY LLC
60 COLUMBUS CIRCLE
NEW YORK, NY 10023


TISHMAN TECHNOLOGIES CORPORATION
11 BROADWAY - SUITE 855
NEW YORK, NY 10004


TJX COMPANIES, INC.
770 COCHITUATE ROAD
FRAMINGHAM, MA 01701


TRC COMPANIES INC.
PO BOX 536282
PITTSBURGH, PA 15253-5904


TREY BURKE
1807 SUSQUEHANNOCK DRIVE
MC LEAN, VA 22101


TRILLIUM
5555 GULL ROAD
KALAMAZOO, MI 49048


TROUTMAN SANDERS LLP
PO BOX 933652
ATLANTA, GA 31193-3652
  19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                          Pg 40 of 42




TUTOR PERINI BUILDING CORPORATION
1600 ARCH STREET, #300
PHILADELPHIA, PA 19103


UNDERWRITERS LLOYDS LONDON(IL)
CRC SWETT
32 OLD SLIP
NEW YORK, NY 10005


UNDERWRITERS LLOYDS LONDON(IL)
CRC SWETT
1 NORTH FRANKLIN - 14TH FL
CHICAGO, IL 60606


UNITED CORPORATE SERVICES
874 WALKER ROAD
DOVER, DE 19904


UNITED STATES ATTORNEY’S OFFICE
SOUTHERN DISTRICT OF NEW YORK
ATTN: TAX & BANKRUPTCY UNIT
86 CHAMBERS STREET, THIRD FLOOR
NEW YORK, NY 10007


U.S. SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE, BROOKFIELD PLACE
200 VESEY STREET - SUITE 400
NEW YORK, NY 10281-1022


UNITED STATES TRUSTEE’S OFFICE
U.S. FEDERAL OFFICE BUILDING – REGION 2
201 VARICK STREET, ROOM 1006
NEW YORK, NY 10014


UPPER MANHATTAN EMPOWERMENT ZONE
DEVELOPMENT CORP. - BLAIR DUNCAN
55 WEST 125TH STREET, 11TH FLOOR
NEW YORK, NY 10027


UPS
  19-13196-scc    Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                           Pg 41 of 42


PO BOX 7247-0244
PHILADELPHIA, PA 19170-0001


VANGUARD TEMPORARIES WESTCHESTER, INC.
PO BOX 3404 - GRAND CENTRAL STATION
NEW YORK, NY 10163-3404


VENABLE LLP
1270 AVENUE OF THE AMERICAS - 24TH FL
NEW YORK, NY 10020
ATTN: RISHI KAPOOR, ESQ. AND MICHAEL C. PHILLIPOU, ESQ.


VERITEXT NEW YORK REPORTING CO.
330 OLD COUNTRY ROAD - SUITE 300
MINEOLA, NY 11501


VICTOR SIDBERRY
730 EAST 165TH STREET
BRONX, NY 10456


VISTA EYECARE, PLLC
817-819 WEST 181ST STREET
NEW YORK, NY 10033


VLADIMIR DVORESTSKY
C/O VISTA EYECARE, PLLC
817-819 181ST STREET
NEW YORK, NY 10033


WEIL GOTSHALS & MANGES
767 FIFTH AVENUE
NEW YORK, NY 10153-0119
ATTN: MATTHEW S. BARR, ESQ. AND DAVID J. COHEN, ESQ.


WESTCHESTER FIRE INSURANCE COMPANY
AMWINS BROKERAGE OF NEW JERSEY
RARITAN PLAZA
110 FIELDCREST AVE
EDISON, NJ 08837


WILLIAM MIRANDA
  19-13196-scc   Doc 1   Filed 10/07/19    Entered 10/07/19 13:29:04   Main Document
                                          Pg 42 of 42


120 UNION STREET
MINEOLA, NY 11501


WJE ENGINEERS & ARCHITECTS, P.C.
PO BOX 204645
DALLAS, TX 75320-4645


YURY BACHAYEV
C/O COBBLER & SHINE 4211 GWB, LLC
PO BOX 671089
FLUSHING, NY 11367


ZETLIN & DECHIARA LLP
801 SECOND AVENUE
NEW YORK, NY 10017
